In an action to compel the specific performance of an agreement for the sale of real property, and for other relief, the appeal is from an order denying a motion, pursuant to rule 112 of the Rules of Civil Practice, for judgment on the pleadings dismissing the complaint on the grounds that the complaint does not state facts sufficient to constitute a cause of action and that the agreement is void under the Statute of Frauds (Real Property Law, § 259), and for other relief. The agreement recites that, upon stated terms and conditions, the appellants are to convey to respondent a farm of approximately 187 acres, owned by one of them, and that respondent is to deed back upon the closing a house and barns together with 3 acres of land, with a frontage of not less than 325 feet on a named road. Appellants contend that the description of the property to be reconveyed is insufficient. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.